Citation Nr: 0508377	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability  rating for 
service-connected right inguinal hernia, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right ilioinguinal neuropathy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1989 to December 
1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, granted service connection 
for a right inguinal hernia and assigned the following 
ratings: 
a 30 percent disability rating from December 9, 1997, prior 
to surgery, a temporary 100 percent disability rating 
pursuant to 38 C.F.R. § 4.30 (2004) between the periods of 
January 12, 1999 to March 1, 1999 for surgery necessitating 
convalescence, and a 10 percent disability rating beginning 
March 1, 1999.  The veteran appealed that part of the 
decision which assigned a 10 percent rating after March 1, 
1999.

In June 2003, the RO issued a rating decision which assigned 
separate 10 percent ratings for the right inguinal hernia 
under 38 C.F.R. § 4.114, Diagnostic Code 7338 and for the 
veteran's inguinal neuropathy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8530, effective June 3, 2002.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities 
arising from a single disease entity are to be rated 
separately].

Clarification of issues on appeal

As has been described immediately above, the RO initially 
rated the pain (denominated ilioinguinal neuropathy) which 
was associated with the veteran's service-connected 
postoperative hernia as part and parcel of the hernia.  The 
RO subsequently determined that as of June 3, 2002 the 
veteran would be separately compensated for such pain with a 
10 percent disability rating under Diagnostic Code 8530.  The 
RO further determined that the symptomatology associated with 
the veteran's hernia (except for pain) would also be assigned 
a 10 percent rating under Diagnostic Code 7338.  In so 
deciding, the RO determined that compensable hernia 
symptomatology was not present until such was demonstrated by 
a June 2002 outpatient treatment record, which will be 
discussed below.  

The veteran is in disagreement with the initial rating 
assigned for the service-connected hernia disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Since 
as explained immediately above that disability now 
encompasses two separate disabilities, the Board will 
separately evaluate both the veteran's right hernia rating 
and his right ilioinguinal neuropathy rating.  Thus, two 
issues are now on appeal.  

Matters not on appeal

Also in the above-mentioned May 1999 rating decision, the RO 
granted service connection for a left inguinal hernia and 
assigned a noncompensable disability rating; and denied 
service connection for a stomach condition.  The veteran 
perfected an appeal of these issues with the timely 
submission of his substantive appeal in February 2000.  
However, in a statement received by the RO in March 2002, the 
veteran indicated that he wished to withdraw his appeal of 
these claims.  Accordingly, those issues are no longer before 
the Board on appeal.  See 38 C.F.R. § 20.204 (2004).  [The 
Board will comment further on the matter of the left inguinal 
hernia; see pages 16-17 below.]

In an October 2004 rating decision, the RO granted the 
veteran a temporary total disability rating pursuant to 
38 C.F.R. § 4.30 (2004) from January 29, 2004 to April 1, 
2004; and entitlement to special monthly compensation based 
on Aid and Attendance/Housebound criteria for the same dates.  
To the Board's knowledge, the veteran has not disagreed with 
that decision.  




FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
postoperative right inguinal hernia is recurrent, small and 
readily reducible.

2.  The medical evidence of record shows that the veteran's 
right ilioinguinal neuropathy is manifested by pain and 
tenderness.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's right inguinal hernia or 
right ilioinguinal neuropathy so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a right inguinal hernia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2004).

2.  The schedular criteria for an evaluation in excess of 10 
percent for right ilioinguinal neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8530 (2004).

3.  The criteria for referral for consideration of increased 
disability ratings for a right inguinal hernia or right 
ilioinguinal neuropathy on an extra-schedular basis have not 
been met.  38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected right inguinal hernia and 
the now separately service-connected right ilioinguinal 
neuropathy.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2000 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) in January 2001, 
February 2002, May 2002 and May 2003 of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims. 

More significantly, a letter was sent to the veteran in 
February 2004 which was specifically intended to address the 
requirements of the VCAA.  That letter indicated that the RO 
had was working on the veteran's claim for increased 
benefits.  The letter detailed the evidence needed to 
substantiate a claim for an increased rating.  It 
specifically notified the veteran that in order to receive an 
increased disability rating, "the evidence must show that 
your service-connected condition has gotten worse."  Thus, 
the letter, in conjunction with the January 2000 SOC and the 
January 2001, February 2002, May 2002 and May 2003 SSOCs, not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2004 VCAA letter, the RO informed the veteran that 
VA would make reasonable efforts to "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies," but that the veteran 
must give enough information about these records so that the 
RO could request them from the person who has them.  The 
letter indicated that the RO had received updated treatment 
records from the VA medical center in Iron Mountain, 
Michigan.  The letter also stated that a VA examination would 
be provided if necessary to make a decision in regards to his 
claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2004 letter told the veteran: "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  The letter also informed the veteran that if he 
wished for the RO to request private records on his behalf he 
must give enough information about them so that they could be 
requested from the person or agency who has them, in contrast 
to the previous letter under the well-groundedness standard 
from November 1999.  The RO stated that if the holder of the 
records declined to give the RO the records or asked for a 
fee for them, the RO would inform the veteran of the problem.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know."  See 
the February 5, 2004 letter from the RO to the veteran, page 
4.  This complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board finds that the February 2004 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of these claims, which was by rating decision in May 1999.  
The Board notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 2000.  VA's general counsel has determined that this 
is not error on the part of VA.  See VAOPGCPREC 7-04 [failure 
to provide VCAA notice prior to the enactment of the VCAA 
does not constitute error].  As has been discussed above, the 
veteran was subsequently provided with VCAA notice.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the VA notice.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records.  The 
veteran was provided a VA medical examination in November 
1999, the results of which will be referred to below.  The 
report of the medical examination reflects that the examiner 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted a 
physical examination and rendered appropriate diagnoses and 
opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  The 
veteran provided testimony at personal hearings at the RO in 
May 2000 and August 2002.  He has not indicated the existence 
of any other evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  A specific diagnostic code will be 
discussed where appropriate below.

As was alluded to in the Introduction, the Court has held 
that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  See 
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings".  See Fenderson, 12 Vet. App. at 
126.

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right inguinal hernia under 38 C.F.R. § 
4.114, Diagnostic Code 7338 and a separate 10 percent 
evaluation for his service-connected right ilioinguinal 
neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8530.  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7338 is the same under both the old and new 
regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  

Under Diagnostic Code 8530 [ilio-inguinal nerve, paralysis 
of], a noncompensable rating is warranted with mild or 
moderate paralysis, while a 10 percent rating is warranted 
with a severe to complete paralysis.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

As noted above, the veteran served on active duty from July 
1989 to December 1997.  He underwent repair for a right 
inguinal hernia in October 1996, but continued to experience 
pain, requiring hospitalization in June 1997.  In a decision 
dated in July 1997, a service Medical Board determined that 
the veteran would be unable to fulfill his duties in service, 
and he was subsequently separated from active service. 

The veteran filed a claim for service connection in March 
1998.  In a May 1999 rating decision, the RO granted the 
veteran service connection for status post right inguinal 
hernia repair and assigned a 30 percent disability rating, 
effective December 9, 1997.  An evaluation of 100 percent was 
assigned for the period between January 12, 1999 to March 1, 
1999 pursuant to 38 C.F.R. § 4.30 (2004), and a 10 percent 
rating was assigned beginning March 1, 1999.  As was noted in 
the Introduction, the veteran appealed as to the 10 percent 
rating assigned after March 1, 1999.

Outpatient treatment records from the VA Medical Center in 
Iron Mountain, Michigan are dated beginning in August 1998, 
when the veteran presented with right groin pain.  
Examination of the abdomen in December 1998 revealed 
exquisite tenderness in the right lower quadrant, but no 
hernia was felt either direct or indirectly.  

In January 1999, the veteran presented for surgical repair of 
a groin rupture on the right.  A follow-up visit in January 
1999 indicated some postoperative induration, but otherwise 
fairly good results.  A March 1999 note indicated a well-
healed scar, but there was tenderness present along the scar 
area and the inguinal canal.  A July 1999 record indicated 
decreased sensation over the surgical scar, and local 
tenderness over the right inguinal region was noted in 
September 1999.  A diagnosis of post herniorrhaphy syndrome 
was made.

A record from Dr. D.J.B. dated in October 1999 noted a tender 
scar and pain. 
An April 2000 record from Dr. D.J.B. again noted a tender 
scar and pain.

A record from the Pain Diagnostics Associates dated in 
October 1999 shows the veteran presented with groin pain, 
which was aggravated by physical activity.  Examination of 
the groin revealed a horizontal scar on the right side with 
severe localized tenderness in the medial end of the inguinal 
ligament.  The impression was groin pain of undetermined 
etiology.  

The veteran presented for VA examination in November 1999 
complaining of pain in the right groin region.  Examination 
revealed that the right inguinal hernia had some mild 
keloidal tissue and some minor bulge underneath related to 
the firmness of the mesh.  There was tenderness to palpation 
over the right inguinal hernia, particularly over the region 
of the right symphysis pubis.  The diagnosis was history of 
inguinal hernia repair with ongoing pain on the right side.  
 
A June 2000 record from Pain Diagnostics Associates shows the 
veteran had right ilioinguinal neuropathy as a result of the 
right hernia repair.  The veteran underwent ilioinguinal 
nerve block injections, with some relief.

Of record is a January 2000 medical evaluation by Dr. W.H.R, 
with subsequent addendums completed in September 2000 and 
October 2000.  Physical examination of the abdomen revealed a 
well-healed scar in the right groin with no palpable definite 
bulge.  There was, however, an increase in impulse in the 
entire right groin with intra-abdominal pressure, as with 
coughing.  There was moderate tenderness around the area of 
increased impulse in the right groin.  Dr. W.H.R. indicated 
that the veteran had an early recurrence of a right groin 
hernia.   The September 2000 addendum indicated that the 
veteran's abdomen was free of masses or tenderness, but there 
was some tenderness over the middle third of the right groin 
incision.  Dr. W.H.R. indicated the presence of right groin 
pain but stated there was no evidence of a repeat right 
inguinal hernia.

In a statement dated in February 2001, T.G., M.D. indicated 
that the veteran had chronic pain in the right inguinal area 
since hernia surgery.  He noted the veteran's pain was 
"neuropathic in nature and secondary to entrapment."

A medical opinion regarding the veteran's ilioinguinal 
neuropathy was obtained in January 2001 from Dr. T. G., who 
indicated the pain to be "moderate" with prior unsuccessful 
nerve blocks.

Further VA outpatient treatment records indicated that the 
veteran received injections in February 2001 that relieved 
his right inguinal hernia pain.  Records dated in February 
2002, May 2002 and June 2002 indicated that the veteran had a 
recurrent hernia.  In June 2002, the veteran indicated that 
he was able to push the right-sided hernia.  An outpatient 
note dated June 3,2002 indicated the veteran's right inguinal 
hernia was "recurrent," but "very small" and "reducible."  

In January 2004, repair of the veteran's right inguinal 
hernia was performed with no complications.  

1.  Entitlement to an increased disability rating for a 
service-connected right inguinal hernia.

Analysis

The veteran seeks an increased disability rating for his 
service-connected right inguinal hernia, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 7338.  

Assignment of diagnostic code

The veteran's service-connected right inguinal hernia with 
ilioinguinal neuropathy is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7338 
[hernia, inguinal] (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 7338 is the most appropriate 
diagnostic code by which to evaluate his right inguinal 
hernia.  The veteran has not suggested that any other 
diagnostic code would be more appropriate to his right 
inguinal hernia, and this diagnostic code encompasses all of 
the veteran's right inguinal hernia symptomatology.  Evidence 
of past hernia operations, reducibility and recent recurrence 
of the veteran's hernia justifies rating the disability 
rating under Diagnostic Code 7338.  

Schedular rating

As noted above, the veteran's service-connected disability is 
currently rated as 10 percent disabling under Diagnostic Code 
7338.  
 
A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Code 7338 for his right inguinal hernia.  The currently 
assigned 10 percent disability rating contemplates a 
recurrent, readily reducible postoperative hernia.  This is 
precisely what the medical evidence describes.
 
The medical evidence indicated recurrence of the right hernia 
in June 2002; an outpatient note stated that it was "very 
small" and "reducible."  A 30 percent rating under 
Diagnostic Code 7338 requires that recurrent hernias be "not 
readily reducible," which has not been demonstrated by the 
evidence.  Nor is there any evidence of record of a large 
recurrent right inguinal hernia that is not readily 
reducible.  

Accordingly, the Board believes that symptoms associated with 
the veteran's right inguinal hernia do not warrant an 
increased disability rating above the currently assigned 10 
percent rating.  

Additional comments

(i.)  DeLuca v. Brown

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Contrary to the assertions of the veteran's representative, 
DeLuca is not for consideration in this case, as it only 
applies to ratings for joints based on limitation of motion.  
Therefore, no basis exists for the assignment of a schedular 
rating in excess of the currently assigned 10 percent for the 
veteran's right inguinal hernia.  

(ii.) Bilateral hernias 

A Note to Diagnostic Code 7338 allows for the assignment of 
an additional 10 percent for bilateral involvement, provided 
that the second hernia is compensable.  "This means that the 
more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree".  

In addition to the service-connected right inguinal hernia, 
which is the subject of this appeal, the veteran is service 
connected for a left inguinal hernia, which is rated 
noncompensably disabling.  As was discussed in the 
Introduction, the veteran withdrew his appeal as to the 
assigned disability rating. The Note to Diagnostic Code 7338 
thus is inapplicable.

The Board observes, however, that a January 29, 2004 progress 
note from the  
VAMC in Iron Mountain, Michigan contains the following 
comment: "His physical condition has changed since that 
recent examination in that he has in addition to recurrent 
right inguinal hernia he now has a recurrent left inguinal 
hernia."  Evidently, both sides were repaired.  A temporary 
total rating was assigned from January 29, 2004 to April 1, 
2004 which covered both the service-connected right and left 
inguinal hernias.  

To the Board's knowledge, since the withdrawal of his appeal 
as to that issue in March 2002, the veteran has not raised 
the issue of his entitlement to an increased disability 
rating for the service-connected left inguinal hernia, to 
include the assignment of an additional 10 percent for 
bilateral involvement under the Note to Diagnostic Code 7338.   
The veteran and his representative are advised that if they 
wish to pursue these matters further, they should contact the 
RO. 

For the sake of simplicity and economy, the Board will 
address below a number of sub issues which are pertinent to 
both claims.   

2.  Entitlement to an increased disability rating for 
service-connected right ilioinguinal neuropathy.

Analysis

The veteran seeks an increased disability rating for his 
service-connected right ilioinguinal neuropathy, which is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8530.  His present complaints include pain and 
tenderness.  

"Neuropathy" is defined in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY to include functional disturbances and/or 
pathological changes in the peripheral nervous system.  See 
Ferraro v. Derwinski, 1 Vet. App. 326 at 329 (1991).  

Assignment of diagnostic code

The veteran's service-connected right inguinal hernia with 
ilioinguinal neuropathy is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8530 
[ilio-inguinal nerve, paralysis of] (2004).  

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 8530 is the most appropriate 
diagnostic code by which to evaluate his right ilioinguinal 
neuropathy.  The veteran has not suggested that any other 
diagnostic code would be more appropriate to his right 
ilioinguinal neuropathy, and this diagnostic code encompasses 
all of the veteran's right ilioinguinal symptomatology.

Schedular rating

As noted above, the veteran's service-connected disability is 
currently rated as 10 percent disabling under Diagnostic 
Codes 8530, which is the maximum rating available under 
Diagnostic Code 8530.  Accordingly, a higher rating is not 
available.

Additional considerations applicable to both issues

Esteban considerations

It is possible for separate disabilities arising from a 
single incident or disease process to be separately rated.  
See 38 C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) [separate disabilities arising from 
a single disease entity are to be rated separately].  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2004); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, as described elsewhere in this decision, the RO 
separately rated the pain associated with the veteran's 
hernia by assigning a 10 percent disability rating under 
Diagnostic Code 8530.   

The Board is aware that there is a surgical scar associated 
with the veteran's postoperative right inguinal hernia.  The 
Board has given thought as to whether yet another separate 
disability rating could be assigned for the scar.  However, 
the medical evidence of record indicates that the pain 
associated with the hernia is related to the ilioinguinal 
neuropathy, not the surgical scar.  See, for example, the 
February 2001 report of T.G., M.D., who indicated that the 
veteran's pain was "neuropathic in nature and secondary to 
entrapment." This assessment is congruent with the other 
medical evidence of record.  In short, the scar itself is not 
implicated as a source of the veteran's pain.  

The Board therefore believes, based on the diagnosis, history 
and current findings, that the veteran's scar does not 
comprise a separate disability and therefore assignment of a 
separate rating for the veteran's scar under 38 C.F.R. 
§ 4.118 Diagnostic Code 7804 [scars, superficial, painful on 
examination] is inappropriate and would constitute pyramiding 
under 38 C.F.R. § 4.14 (2004).

Fenderson considerations

As indicated in the Introduction, in a May 1999 rating 
decision the RO initially assigned a 30 percent disability 
rating for right inguinal hernia with ilioinguinal neuropathy 
under Diagnostic Codes 8530-7338, effective from December 9, 
1997, the day after the veteran left military service.  See 
38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The 30 percent rating was based on the fact that 
the veteran required a second operation after he left 
military service.  In the same rating decision, the RO 
assigned a 10 percent rating for the right inguinal hernia 
with ilioinguinal neuropathy, effective from March 1, 1999.  
The veteran has not challenged the assignment of the 30 
percent rating from December 9, 1997 to March 1, 1999, and 
the Board will not disturb that rating.

In a May 2003 rating decision, the RO assigned separate 10 
percent ratings beginning June 3, 2002.  The RO's reasoning 
was that the prior to that date, the assigned 10 percent 
rating was based on the veteran's complaints of pain, and 
that 
The hernia itself was noncompensable.  According to the RO, 
the  June 3, 2002 outpatient record of recurrence of the 
right hernia, which was the first instance of recurrence, 
allowed for a 10 percent rating under Diagnostic Code 7338, 
as well as a separate 10 percent rating under Diagnostic Code 
8530, beginning June 3, 2002.  

The RO indicated in its May 2003 decision that the veteran's 
ilioinguinal neuropathy was the source of the veteran's ten 
percent disability rating between March 1, 1999 and June 3, 
2002.  The veteran has consistently complained of pain and 
tenderness.  Based on the record, the Board finds that a 10 
percent rating was properly assigned for such complaints 
after March 1, 1999.

The question which must be answered is whether the hernia 
itself should be separately rated and assigned its own 10 
percent disability rating prior to June 3, 2002.  The Board 
believes not.  The medical evidence makes clear that at no 
time prior to the June 3, 2002 record of recurrence did 
symptoms associated with the veteran's right inguinal hernia 
(absent pain) meet or approximated the criteria for a 
compensable rating.  

Specifically, a December 1998 record indicated that no hernia 
was felt.  A minor bulge was present in November 1999, but 
that was in relation to scar tissue over the area.  Physical 
examination by Dr. W.H.R. in January 2000 indicated no 
palpable bulge.  Although Dr. W.H.R. first indicated 
recurrence in January 2000, he later amended his diagnosis, 
stating there was no evidence of hernia recurrence in October 
2000.  Recurrence of the post-operative right inguinal hernia 
was not until June 3, 2002, the date the RO assigned a 
compensable 10 percent disability rating for the veteran's 
right inguinal hernia under Diagnostic Code 7338.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular rating considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the February 2002 SSOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issues on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

The Board notes that the veteran has been denied benefits 
based on total disability due to individual unemployability 
(TDIU).  It is well settled, however, that extraschedular 
considerations and TDIU claims are not necessarily 
inextricably intertwined.  See Brambley v. Principi, 17 Vet. 
App. 20 (2003).  Hence, the veteran's denial of TDIU benefits 
does not moot the matter of the possible assignment of 
extraschedular ratings.  

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's right inguinal hernia and right ilioinguinal 
neuropathy.  None of the physicians providing medical 
opinions indicated that the veteran's right inguinal hernia 
and related pain is in any way out of the ordinary 
clinically, nor has  such been demonstrated in the private or 
VA records.  

The veteran has been recently hospitalized for repair of the 
right inguinal hernia, but he was compensated for such 
through the application of a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30.  

With respect to interference with employment, the veteran's 
claims folder indicates that he was previously employed as a 
painter, bartender and logger after service and that he was 
employed until January 1999.  

The Board observes that service connection is in effect for 
numerous other disabilities, to include degenerative disc 
disease of the lumbosacral spine (20% disabling); thoracic 
disc disease (10%); left ankle disability (10%), as well as 
disabilities of the left wrist, left and left foot (all rated 
zero percent disabling).  In addition, the veteran has 
complained of numerous other physical problems, which are not 
service connected.  Although the veteran may ascribe his 
unemployability to his service-connected right inguinal 
hernia, it is well established that that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, his opinion is entitled to no weight of 
probative value.

Although the Board does not necessarily doubt that the 
veteran's right inguinal hernia and associated pain may 
restrict his physical activity, this is not the "marked 
interference with employment" for which 38 C.F.R. § 3.321(b) 
was meant to compensate.  See 38 C.F.R. §§ 3.321(a), 4.1; see 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's right inguinal hernia and/or the 
right ilioinguinal neuropathy.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to increased ratings for 
either his service-connected right inguinal hernia or his 
service-connected ilioinguinal neuropathy.  

Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for right 
inguinal hernia is denied.

Entitlement to an increased disability rating for right 
ilioinguinal neuropathy is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


